                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA
ELIZABETH BECKETTS                                  :             CIVIL ACTION
         Plaintiff                                  :
                                                    :             NO. 18-0839
        v.                                          :
                                                    :
ANDREW SAUL, Commissioner of the                    :
Social Security Administration                      :
              Defendant                             :

                                              ORDER

        AND NOW, this 3rd day of October 2019, upon a careful and independent consideration of the

administrative record, [ECF 9], the Report and Recommendation (the “R&R”) issued on August 21,

2019, by the Honorable Richard A. Lloret, United States Magistrate Judge, [ECF 18], the objections to

the R&R filed by Plaintiff Elizabeth Becketts (“Plaintiff”), [ECF 19], and Defendant’s response to

Plaintiff’s objections, [ECF 21], it is hereby ORDERED that:

        1. Plaintiff’s objections are OVERRULED;

        2. The Report and Recommendation is APPROVED and ADOPTED;

        3. The decision of the Commissioner of the Social Security Administration is AFFIRMED; and

        4. Plaintiff’s complaint seeking judicial review pursuant to 42 U.S.C. § 405(g) is DISMISSED.1

1
       In the R&R, the Magistrate Judge recommended the denial of Plaintiff’s request for review of an
unfavorable decision rendered by an Administrative Law Judge (“ALJ”) on her disability insurance benefits
(“DIB”) claim. Plaintiff filed timely objections.

         When considering objections to a magistrate judge’s R&R, a court must undertake a de novo review of
the portions of the R&R to which a plaintiff has objected. See 28 U.S.C. § 636(b)(1); Cont’l Cas. Co. v. Dominick
D’Andrea, Inc., 150 F.3d 245, 250 (3d Cir. 1998). The court “may accept, reject or modify, in whole or in part,
the findings or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Judicial review of an
ALJ’s decision is, however, limited in scope. In reviewing the Commissioner’s final determination that a person
is not disabled and, therefore, not entitled to Social Security benefits, the court may not independently weigh the
evidence or substitute its own conclusions for those of the ALJ. Chandler v. Comm’r of Soc. Sec., 667 F.3d 356,
359 (3d Cir. 2011); Burns v. Barnhart, 312 F.3d 113, 118 (3d Cir. 2002). Instead, the court must review the
administrative factual findings in order to determine whether the ALJ’s findings are supported by substantial
evidence. See 42 U.S.C. § 405(g); Rutherford v. Barnhart, 399 F.3d 546, 552 (3d Cir. 2005). Substantial evidence
constitutes that which a “reasonable mind might accept as adequate to support a conclusion.” Rutherford, 399
                                                  BY THE COURT:


                                                  /s/ Nitza I. Quiñones Alejandro
                                                  NITZA I. QUIÑONES ALEJANDRO
                                                  Judge, United States District Court




F.3d at 552. “It is ‘more than a mere scintilla but may be somewhat less than a preponderance of the evidence.’”
Id. (quoting Ginsburg v. Richardson, 436 F.2d 1146, 1148 (3d Cir. 1971)). If the ALJ’s decision is supported by
substantial evidence, the court may not set it aside “even if [the court] would have decided the factual inquiry
differently.” Hartranft v. Apfel, 181 F.3d 358, 360 (3d Cir. 1999).

         After conducting the five-step sequential evaluation process for determining whether a person is disabled
(see 20 C.F.R. § 416.920(a)), the ALJ found that Plaintiff suffered the following severe impairments: cervical
degenerative disc disease status-post fusion, lumbar degenerative disc disease, depression, and an anxiety disorder
which singly or in combination, did not meet or equal the criteria of any of the Listings. After considering the
totality of the evidence presented, the ALJ concluded that Plaintiff retained a residual functional capacity (“RFC”)
that allowed her to perform light work, subject to certain limitations, such that she was able to adjust to work that
exists in significant numbers in the national and regional economy and was, therefore, not disabled within the
meaning of the Social Security Act.

         Upon judicial review, the Magistrate Judge found that the administrative record contained substantial
evidence to support the ALJ’s findings. Plaintiff objects to the Magistrate Judge’s findings. Her objections,
however, are essentially the same challenges made in her initial appeal brief; to wit: that the ALJ erred by failing
to give “great weight” to the opinion of Plaintiff’s treating physician, Dr. Mannino; improperly giving “great
weight” to the opinion of the state agency non-examining reviewer; and not fully and adequately considering
Plaintiff’s long work history when evaluating her subjective complaints of pain.

         This Court finds that Plaintiff’s objections lack merit. After a careful de novo review of Plaintiff’s
objections, the ALJ’s decision, the underlying administrative record, the parties’ briefs, and the R&R, this Court
finds that the Magistrate Judge correctly addressed the issues initially presented on appeal and again by the
underlying objections. Indeed, in his 25-page, well-reasoned R&R, the Magistrate Judge thoroughly and carefully
addressed each of the issues raised. For example, though the Magistrate Judge recognized that the ALJ failed to
reference two forms completed by Dr. Mannino that referenced various limitations, he correctly noted that the
ALJ thoroughly addressed Dr. Mannino’s later physical capacities opinion, which addressed many of the same
limitations. The Magistrate Judge also correctly noted that while the ALJ did not appear to give much weight to
Plaintiff’s long work history when assessing her subjective level of pain, the ALJ’s consideration of multiple other
factors and evidence supported the ALJ’s ultimate conclusions.

        A review of the administrative record makes clear that the ALJ considered all relevant evidence and
opinions. The factual findings made by the ALJ are supported by substantial evidence of record, are within the
providence of the ALJ, and applied the correct legal standards. This Court, therefore, concludes that the
Magistrate Judge did not commit error in the R&R. Accordingly, the objections are overruled.

                                                         2
